Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 12-13, 15, 17, 22 and 24 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Balicki et al. (US 2016/0361125 A1).
Balicki discloses a robot comprising a plurality of joints (Paragraph [0019] lines 4-5, each joint containing a sensor is considered one of the plurality) and a plurality of links (Paragraph [0019] line 4) connected successively by the plurality of joints, wherein each of the plurality of joints includes multiple degrees of freedom ( the joints are subjected to forces along three perpendicular axes, and three torques around those axes), and wherein each of the plurality of joints each comprises a sensor (112, 114) configured to measure force and torque information of more than one of the multiple DOF (paragraphs [0022] and [0024] describe the use of 6 DOF sensors, and in the case of the disclosed invention, the use of two such sensors) of a respective one of the plurality of joints; wherein the sensor is a multiple DOF force and torque sensor (paragraphs [0022] and [0024] describe the use of 6 DOF sensors, and in the case of the disclosed invention, the use of two such sensors); wherein the sensor (112) is located between an input end (see Fig. 1 at 110) of the respective one of the at least two of the joints and a previous one (108) of the plurality of links; wherein the sensor (114) is located between an output end (see Fig. 1) of the respective one of the at least two of the joints and a subsequent one (106) of the plurality of links; wherein the at least two of the joints are two adjacent joints (see Fig. 1, sensors are located at adjacent joints) of the plurality of joints; wherein the sensor is located between an input end (at 110)and an output end (108) of the respective one of the plurality of joints; and wherein the sensor is configured to measure a torque applied on the respective one of the at least two of the joints in the actuation direction and force and torque information of at least one of the additional DOF of the respective one of the at least two of the joints (each sensor measures all 6 DOF and therefore reads on this claim limitation); and wherein the sensor is located between an input part (at 110) of the respective one of the at least two joints and an output part (at 108) of the respective one of the at least two joints; and wherein the sensor is [configured to measure force and torque information comprising only a torque applied in an actuation direction of the respective one of the plurality of joints and a force applied in a direction perpendicular to the actuation direction] (as the sensors are 6DOF sensors, they are considered capable of sensing these specific values, the torque and force each represent one of the degrees of freedom).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Balicki et al. (US 2016/0361125 A1) in view of Reich (USPN 10,239,213).
Balicki discloses the claimed invention, including wherein the sensor is configured to measure a torque applied on the respective one of the at least two of the joints in the actuation direction and force and torque information of at least one of the other five DOF of the respective one of the at least two of the joints (each sensor measures all 6 DOF and therefore reads on this claim limitation).
Balicki fails to disclose wherein a structure stiffness of the sensor in an actuation direction of the respective one of the at least two of the joints is lower than the structure stiffness of the sensor in other directions.
Reich discloses a variable structure stiffness (Column 4, lines 50-63) of a force/torque sensor (110).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the force/torque sensor of Balicki to have variable stiffness in the actuation direction relative to other directions of the joint, in order to allow for additional control over the magnitude of deflections and movement between components of the sensor, as taught by Reich (Column 5, lines 15-20), thereby preventing forces in excess of the load capabilities of the sensor in the direction with the highest expected reaction forces.

Claims 21 and 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Balicki et al. (US 2016/0361125 A1) in view of Hoshino (US 2021/0131891 A1, CON of PCT/JP2019/018146).
Balicki discloses the claimed invention, except for specifying that the joints include a motor, and that the sensor is located between the motor and the output part of the respective one of the plurality of joints.
It is noted that the figures of Balicki appear to depict motors, and such motors would be necessary for the actuation of the joints.
Nevertheless, Hoshino discloses a plurality of joints (J1-J4) each comprising a motor (motor of drive unit 36, Paragraph [0028]) and wherein a sensor (sensor of 36, Paragraph [0028]) is located between the motor and an output part (Figure 1, where 36 attaches to 32) of the respective one of the plurality of joints.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the robotic arm of Balicki to have the torque sensor located between the motor and the output part of the respective one of the joints, in order to provide accurate detection of torque on the joint from the motor.

Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive.
First, Applicant argues “Initially, Applicant notes that the Office did not reject dependent Claim 3 over the cited prior art, and Applicant therefore has incorporated the subject matter of dependent Claim 3 into independent Claim 1 to overcome the rejections over the cited prior art, as supported for example in paragraph [0053] of the present application. Specifically, independent Claim 1 is amended to recite that each joint of the plurality of joints comprises a sensor configured to measure force and torque information of a respective one of the plurality of joints in multiple degrees of freedom (DOF). Applicant submits that Balicki fails to disclose or teach the amended Claim 1.”
This was not found to be persuasive, as claim 3 was clearly rejected over the cited prior art in the office action of 4/14/2022. As such, the amended claim 1 is anticipated by the Balicki reference as noted in the rejection above. 
Applicant goes on to argue “Independent Claim 1 is amended to recite, in part, "each joint of the plurality of joints comprises a sensor configured to measure force and torque information of a respective one of the plurality of joints in multiple degrees of freedom (DOF)." In other words, all of the joints comprise sensor so that, as explained in paragraph [0051], "the robot may know the point contact over its body better so that the robot can reach more properly to protect a human operator and differentiate abnormal collision from normal interactive contact. . . . the whole arm can better resist disturbance over the arm without affecting the operated tasks and the end effector." These advantages are not described or contemplated in Balicki, nor is the claimed structure as presently amended taught in the cited Balicki reference. Moreover, nothing in Balicki discloses or suggests that loads presented in different locations of the claimed links, which are successively connected by the joints that each have a sensor to measure force and torque in multiple degrees of freedom, to provide the advantages of the presently disclosed and claimed elements of Claim 1. Independent Claim 12 is amended into conformance with Claim 1, and is allowable for the same reasons.
This was not found to be persuasive, as detailed above, claim 1 is anticipated by the Balicki reference. It is noted that this argument is based on what applicant argues after the phrase “in other words” which indicates Applicant is either arguing an interpretation other than the broadest reasonable interpretation of the claims used in the instant rejection, or is arguing subject matter not recited in the claims. The specific claim language requires that each joint of what is considered the “plurality of joints” contains the claimed sensor. This simply requires at least two joints, each having the claimed sensor. Therefore, Balicki anticipates the invention as claimed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658